Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 1 of 6




                EXHIBIT I
      Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 2 of 6


From:               Tom Saitta
To:                 Miller, Steve
Cc:                 Moore, John; Zales, Joe; Hruska, Andrew; Tyson Langhofer; Michael Ross
Subject:            RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al
Date:               Monday, September 21, 2020 5:51:45 PM




**External Sender**

Dear Steve:

I will. I anticipate having counsel arranged for the College Progressives in a day or so. I spoke to someone
involved with Plot, and I believe they are going to consult with counsel. I let you know as soon as I hear anything
more about that.

Sincerely,

Tom


Thomas A. Saitta
Aswad & Ingraham, LLP
46 Front St.
Binghamton, NY 13905
Tel: 607-722-3495
Fax:607-722-2566


-----Original Message-----
From: Miller, Steve [mailto:SMiller@KSLAW.com]
Sent: Monday, September 21, 2020 5:47 PM
To: Tom Saitta
Cc: Moore, John; Zales, Joe; Hruska, Andrew; Tyson Langhofer; Michael Ross
Subject: Re: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

Thanks Tom, that would be great if you could ask him to approve pushing our meeting to next week.

On Sep 21, 2020, at 3:58 PM, Tom Saitta <tom.saitta@ailaw.com> wrote:

**External Sender**
Dear Steve and John:

Miro is pretty reasonable to deal with. I would think he’d agree to push the meeting back a week. I can ask the
Court if you’d like. Additionally, I have no problem keeping the status hearing for 10/21.

Sincerely,

Tom


Thomas A. Saitta
Aswad & Ingraham, LLP
46 Front St.
Binghamton, NY 13905
Tel: 607-722-3495
Fax:607-722-2566
      Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 3 of 6


From: Miller, Steve [mailto:SMiller@KSLAW.com]
Sent: Monday, September 21, 2020 3:48 PM
To: Moore, John; Tom Saitta; Zales, Joe
Cc: Hruska, Andrew; Tyson Langhofer; Michael Ross
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

Thanks John and Tom.

John – We are concerned about the instruction in the attached order that directs counsel to confer no later than 21
days before the Rule 16 conference. We interpret that as a mandatory deadline, but we will agree to push our meet
and confer back a week if you would like to ask permission from the Court. However, we do not want to push back
our status hearing on October 21.

Thanks,
Steve

From: Moore, John <John.Moore@ag.ny.gov>
Sent: Monday, September 21, 2020 3:32 PM
To: Tom Saitta <tom.saitta@ailaw.com>; Miller, Steve <SMiller@KSLAW.com>; Zales, Joe
<JZales@KSLAW.com>
Cc: Hruska, Andrew <AHruska@KSLAW.com>; Tyson Langhofer <tlanghofer@adflegal.org>; Michael Ross
<MRoss@adflegal.org>
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

**External Sender**
Thanks Tom. Not trying to be difficult, but I’d rather set a schedule when we have appearances for all parties.
Seems counterintuitive to push a conference, or hold it with pro se participants, if counsel will be appearing.

John F. Moore, A.A.G.
Litigation Bureau
NYS Attorney General
The Capitol, Albany, NY 12224
Ph: 518/776-2293
Fx: 518/915-7738 (not for service of papers)

This E-mail and any attachments may contain information that is confidential, protected by various privileges, and
constitutes non-public information intended to be conveyed only to the designated recipient/s. If you are not a
designated recipient, please delete this E-mail and any attachments and notify me as soon as possible. The
unauthorized use, dissemination, distribution or reproduction of this E-mail and/or it attachments is prohibited and
may be unlawful.

From: Tom Saitta <tom.saitta@ailaw.com<mailto:tom.saitta@ailaw.com>>
Sent: Monday, September 21, 2020 3:16 PM
To: Moore, John <John.Moore@ag.ny.gov<mailto:John.Moore@ag.ny.gov>>; Miller, Steve
<SMiller@KSLAW.com<mailto:SMiller@KSLAW.com>>; Zales, Joe
<JZales@KSLAW.com<mailto:JZales@KSLAW.com>>
Cc: Hruska, Andrew <AHruska@KSLAW.com<mailto:AHruska@KSLAW.com>>; Tyson Langhofer
<tlanghofer@adflegal.org<mailto:tlanghofer@adflegal.org>>; Michael Ross
<MRoss@adflegal.org<mailto:MRoss@adflegal.org>>
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

Dear John:

I am in the process of arranging for counsel for the College Progressives. The first counsel requested by the
Progressives was not inclined to take the case (he does not do a lot of civil litigation), I have spoken to their second
choice and hope to get an answer from him today. So I think he’d be able to at least sit in on the meeting. However,
      Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 4 of 6


I don’t believe that Plot has retained anyone at this point. I’m wondering if they haven’t retained someone by the
time of the meeting, whether they would have to be permitted to participate pro-se. I’m fine with circulating a
proposed plan before they are represented. I’m also ok with moving the meeting back a week to see if Plot retains
counsel, if everyone is agreeable.

Sincerely,

Tom


Thomas A. Saitta
Aswad & Ingraham, LLP
46 Front St.
Binghamton, NY 13905
Tel: 607-722-3495
Fax:607-722-2566

From: Moore, John [mailto:John.Moore@ag.ny.gov]
Sent: Monday, September 21, 2020 3:07 PM
To: Miller, Steve; Zales, Joe; Tom Saitta
Cc: Hruska, Andrew; Tyson Langhofer; Michael Ross
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

Thanks Steve. I’ll look for the proposed order.

Re: meet-and-confer, I have these deadlines, at Dkt 3:

G.O. 25 FILING ORDER ISSUED: Initial Conference set for 10/21/2020 at 10:00 AM by telephone before
Magistrate Judge Miroslav Lovric. Civil Case Management Plan must be filed and Mandatory Disclosures are to be
exchanged by the parties on or before 10/14/2020.


We’re over 3 weeks out from the due date for the proposed civil case management plan. Which deadline are we in
danger of not meeting? If we still need one party to appear, what’s the rush? I’d rather not have to do this twice. I
agree circulating a proposed order before any meet-and-confer will get the ball moving. If all parties who have
appeared want to confer this week, I’ll attend. Tom, what’s your position on this?

Thanks,
John

John F. Moore, A.A.G.
Litigation Bureau
NYS Attorney General
The Capitol, Albany, NY 12224
Ph: 518/776-2293
Fx: 518/915-7738 (not for service of papers)

This E-mail and any attachments may contain information that is confidential, protected by various privileges, and
constitutes non-public information intended to be conveyed only to the designated recipient/s. If you are not a
designated recipient, please delete this E-mail and any attachments and notify me as soon as possible. The
unauthorized use, dissemination, distribution or reproduction of this E-mail and/or it attachments is prohibited and
may be unlawful.

From: Miller, Steve <SMiller@KSLAW.com<mailto:SMiller@KSLAW.com>>
Sent: Monday, September 21, 2020 1:50 PM
To: Moore, John <John.Moore@ag.ny.gov<mailto:John.Moore@ag.ny.gov>>; Zales, Joe
<JZales@KSLAW.com<mailto:JZales@KSLAW.com>>; Tom Saitta
        Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 5 of 6


<tom.saitta@ailaw.com<mailto:tom.saitta@ailaw.com>>
Cc: Hruska, Andrew <AHruska@KSLAW.com<mailto:AHruska@KSLAW.com>>; Tyson Langhofer
<tlanghofer@adflegal.org<mailto:tlanghofer@adflegal.org>>; Michael Ross
<MRoss@adflegal.org<mailto:MRoss@adflegal.org>>
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

John,

Given that we have served all parties, we would like to proceed with the pre-conference conferral this week with
counsel who have already appeared so we can comply with the Court’s deadlines. We are happy to schedule that
conference for Friday to accommodate.

We will start working on a proposed scheduling order and will circulate when it’s ready.

Thanks,
Steve

From: Moore, John <John.Moore@ag.ny.gov<mailto:John.Moore@ag.ny.gov>>
Sent: Monday, September 21, 2020 10:10 AM
To: Zales, Joe <JZales@KSLAW.com<mailto:JZales@KSLAW.com>>; Tom Saitta
<tom.saitta@ailaw.com<mailto:tom.saitta@ailaw.com>>
Cc: Hruska, Andrew <AHruska@KSLAW.com<mailto:AHruska@KSLAW.com>>; Miller, Steve
<SMiller@KSLAW.com<mailto:SMiller@KSLAW.com>>; Tyson Langhofer
<tlanghofer@adflegal.org<mailto:tlanghofer@adflegal.org>>; Michael Ross
<MRoss@adflegal.org<mailto:MRoss@adflegal.org>>
Subject: RE: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al

**External Sender**
I can participate either day, but would prefer Friday as I’m trying to schedule something for Thursday. However,
until we have appearances by counsel for all parties, I think we should hold off – we have until 10/14 to file a
proposed scheduling order under the current GO 25, and I’d rather not have to confer twice.

Does someone want to circulate a proposed scheduling order as a starting pioint?

John F. Moore, A.A.G.
Litigation Bureau
NYS Attorney General
The Capitol, Albany, NY 12224
Ph: 518/776-2293
Fx: 518/915-7738 (not for service of papers)

This E-mail and any attachments may contain information that is confidential, protected by various privileges, and
constitutes non-public information intended to be conveyed only to the designated recipient/s. If you are not a
designated recipient, please delete this E-mail and any attachments and notify me as soon as possible. The
unauthorized use, dissemination, distribution or reproduction of this E-mail and/or it attachments is prohibited and
may be unlawful.

From: Zales, Joe <JZales@KSLAW.com<mailto:JZales@KSLAW.com>>
Sent: Friday, September 18, 2020 3:34 PM
To: Moore, John <John.Moore@ag.ny.gov<mailto:John.Moore@ag.ny.gov>>; Tom Saitta
<tom.saitta@ailaw.com<mailto:tom.saitta@ailaw.com>>
Cc: Hruska, Andrew <AHruska@KSLAW.com<mailto:AHruska@KSLAW.com>>; Miller, Steve
<SMiller@KSLAW.com<mailto:SMiller@KSLAW.com>>; Tyson Langhofer
<tlanghofer@adflegal.org<mailto:tlanghofer@adflegal.org>>; Michael Ross
<MRoss@adflegal.org<mailto:MRoss@adflegal.org>>
Subject: 3:20-cv-00822-LEK-ML - YAF et al v. Stenger et al
      Case 3:20-cv-00822-LEK-ML Document 44-9 Filed 01/04/21 Page 6 of 6


[EXTERNAL]
Counsel—

As discussed, we would like to hold our pre-conference conferral on September 24 or 25th. Please let us know your
availability in the following windows:


 * September 24th – 9 am – 1 pm EST
 * September 25th – 10 am – 2 pm EST

Thomas – if you could please advise the attorney for defendant College Progressives (once set), that would be much
appreciated.

We have filed the Affidavits of Service for the final defendant (Progressive Leaders of Tomorrow) and we are
awaiting an appearance from their counsel.

Thank you,
Joe

–––
Joseph L. Zales (Joe)
Associate | Special Matters and Government Investigations

T: +1 212 827 4087 | E: jzales@kslaw.com<mailto:jzales@kslaw.com> |
www.kslaw.com<http://www.kslaw.com/>

BIO<https://www.kslaw.com/people/joseph-zales> | vCARD<https://www.kslaw.com/people/joseph-zales.vcf>

King & Spalding LLP
1185 Avenue of the Americas
34th Floor
New York, NY 10036

<https://www.kslaw.com/>
<image001.png><https://www.kslaw.com/>


________________________________


King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to
which it is addressed. This communication may contain information that is proprietary, privileged or confidential or
otherwise legally exempt from disclosure. If you are not the named addressee, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify
the sender immediately by e-mail and delete all copies of the message. Click here to view our Privacy Notice.
<https://www.kslaw.com/pages/privacy-notice>

IMPORTANT NOTICE: This e-mail, including any attachments, may be confidential, privileged or otherwise
legally protected. It is intended only for the addressee. If you received this e-mail in error or from someone who was
not authorized to send it to you, do not disseminate, copy or otherwise use this e-mail or its attachments. Please
notify the sender immediately by reply e-mail and delete the e-mail from your system.
